Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-21-00279-CV

                                     Maryvel SUDAY,
                                        Appellant

                                             v.

                                       Ana SMITH,
                                        Appellee

                  From the County Court at Law, Val Verde County, Texas
                                Trial Court No. 3644CCL
                       Honorable Stephen B. Ables, Judge Presiding

     BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs are assessed against appellant. See TEX. R. APP. P. 43.4.

       SIGNED March 16, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice